Citation Nr: 1208747	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  07-38 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a disability manifested by joint pain.

3.  Entitlement to service connection for a psychiatric disability.

4.  Entitlement to service connection for hepatitis-C infection (HCV).

5.  Entitlement to service connection for tinea pedis (athlete's foot).  


REPRESENTATION

The Veteran represented by:  John S. Berry, Esq.




ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served honorably on active duty from December 1981 to May 1986.  A subsequent period of active duty from May 1986 to October 1992 has been found to be under dishonorable circumstances. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island in January 2007 and January 2008.

The Veteran indicated in his Substantive Appeal that he desired a hearing before a Member of the Board at the RO.  However, in April 2009 he submitted a letter withdrawing his request for a hearing before the Board.

The Board denied the Veteran's appeal in an August 2010 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in March 2011 granting a joint motion of the parties to vacate the Board's decision with respect to the issues above and remanded the case to the Board for action consistent with the joint motion.  The Board notes that in August 2010 the Board also remanded the claims of entitlement to service connection for right ankle and pulmonary disabilities.  These remanded issues are apparently still be considered by the originating agency.  They have not been recertified for consideration by the Board.

The issue of reconsideration of the character of the Veteran's discharge as a bar to basic eligibility for VA benefits been raised by the record in an April 2006 correspondence to VA, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

REMAND

The joint motion essentially asserts that the Board failed to provide adequate reasons and bases for determining that VA examinations were unnecessary regarding the above-captioned service connection claims.  Additionally, it noted that the Board should consider the Veteran's lay testimony when making its findings.  

The Veteran has provided lay testimony indicating his belief that his back disability, joint disability, psychiatric disability, HCV, and athlete's foot are attributable incidents incurred during service.  He specifically reported a back injury during service, an extreme psychological reaction during service, unprotected sex with multiple partners during service, joint pain, and athlete's foot.  Of note, the Veteran's service treatment records (STRs) are unavailable.  

The Veteran also has submitted a statement from his ex-wife in which she indicated that he had an injury of his feet and stress during service.  He has reported injuring his joints and back during an in-service fall from a truck.  

The Veteran's representative contends that the evidence of record triggers VA's duty to provide an adequate examination.  The Board finds in light of joint motion and in consideration of the lay testimony provided by the Veteran and his ex-wife, the Veteran should be afforded VA examinations for his claims for service connection for a back disability, disability of the joints, psychiatric disability, HCV, and athlete's foot.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Board acknowledges that the parties to the joint motion agreed that the Board failed to consider whether the Veteran's was insane at the time he went absent without leave (AWOL).  The Veteran's AWOL status was a significant factor in VA determining that the character of his discharge for the period of service from May 28, 1986, through October 7, 1992, is considered a bar to VA benefits pursuant to 38 C.F.R. § 3.12(d)(4).  The Board notes, however, that this determination was made by the St. Petersburg, Florida RO in December 1993, and the Veteran did not timely appeal this determination.  As noted in the Introduction section above, the Veteran requested that VA reconsider his character of discharge in April 2006, but it has yet to be adjudicated.  Thus, the Board does not currently have jurisdiction to consider whether the Veteran was insane from May 28, 1986, through October 7, 1992.  

The Board is bound by the findings contained in the joint motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

Accordingly, this case is REMANDED to the RO via the Appeals Management Center, in Washington, D.C., for the following actions: 

1.  The RO should request that the Veteran provide any copies that he may have of his STRs.  

2.  Then, the Veteran should be afforded examinations by a physician or physicians with sufficient expertise to determine the nature and etiology of his claimed back, joint, hepatitis C, psychiatric, and tinea pedis disabilities.   

The claims folders must be made available to and reviewed by the examiner(s), and any indicated studies should be performed. 

Based on the review of the files and examination of the Veteran, the examiner should state a medical opinion with respect to each back, joint, hepatitis C, psychiatric, and tinea pedis disability present during the period of the claims as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disability originated during active service or are otherwise etiologically related to active service.  

In regards to the Veteran's claimed back and joint disabilities, the examiner is asked to comment on the significance, if any, of any post-service injuries of the back and joints.  

The examiner or examiners are asked to keep in mind that VA has determined that the Veteran's period of service from May 28, 1986, through October 7, 1992, has been characterized as dishonorable, which is considered a bar to VA benefits.  

The rationale for each opinion expressed must also be provided.

3.  The RO should also undertake any other development it determines to be warranted. 

4.  Then, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

